Citation Nr: 0724288	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2004 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In February 2007, the veteran testified by video conference 
at a hearing held before the undersigned Acting Veterans Law 
Judge.  Following the hearing, he submitted additional 
evidence accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in the adjudication 
of this appeal.


FINDINGS OF FACT

1.  The veteran reports having experienced a significant 
stressor while serving in Vietnam, which has been 
corroborated by a credible statement from another veteran who 
was assigned to the same duty station.

2.  The medical evidence of record indicates that the 
veteran's PTSD is related to the corroborated in-service 
stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
PTSD, which represents a complete grants of the benefit 
sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, there is no need to discuss whether VA has 
complied with its duties to notify and assist found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

The veteran contends that he suffers from PTSD as a result of 
service in the Republic of Vietnam.  He asserts that sometime 
in November 1970 he took part in a night convoy to transport 
equipment.  During the convoy, he accidentally struck a 
Vietnamese female and child with the two and one-half ton 
flatbed truck that he was driving.  The veteran reports that 
he stopped the truck to check on the civilians but was 
ordered by a superior to drive on.  He states that he has 
lived with the guilt of this incident since that time.  See 
VA Forms 21-4138 dated October 2003 and June 2004; April 2005 
VA Form 9; February 2007 hearing transcript.  

Evidence of record reveals that the veteran has been 
diagnosed with PTSD.  See records from Dr. Pyles; VA 
treatment records; June 2004 and February 2007 letters from 
T.J. Griego at Biloxi Vet Center; August 2004 comprehensive 
mental status examination.  The diagnosis has been attributed 
to the stressor as described by the veteran.  See May 2004, 
January 2005 and February 2007 letters from Dr. E. Harvey.  
As such, the crux of the case turns on whether there is 
credible supporting evidence that the claimed stressor 
occurred.  

The RO attempted to corroborate the veteran's stressor with 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), but JSRRC was unable to verify its occurrence.  In a 
June 2005 letter, PWJ reported that like the veteran, he 
served with the 69/160 signal in Vietnam and remembers riding 
in the back of the truck that was driving directly in front 
of the veteran's in the convoy.  PWJ asserts that he saw the 
veteran stop his truck and, through the dust on the road, 
could see someone lying on the ground in front of the truck.  
PWJ reports that the veteran caught up with the convoy 
shortly after this incident and they returned to the duty 
station.  He indicates that he went to check on the veteran 
after they returned and found him stoned and crying, refusing 
to talk.  PWJ reports that he heard through the grapevine 
that the veteran had run over a civilian and her baby and 
killed them.  The RO confirmed that PWJ and the veteran were 
assigned to the same duty station during overlapping dates 
and had the same Military Occupational Specialty (MOS).  

The Board accepts the statement provided by PWJ as credible 
and uncontroverted by any other evidence of record.  In light 
of the absence of any contradictory lay or medical evidence, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that service connection is warranted for 
PTSD.  38 C.F.R. § 3.102 (2006).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


